Citation Nr: 1112250	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  10-14 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from September 1953 to July 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, the Veteran and his spouse testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript is associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is causally related to noise exposure during active service.

2.  Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

As an initial matter, in September 2009, the National Personnel Records Center (NPRC) notified the RO that the Veteran's original service treatment records had been destroyed in a catastrophic fire in 1971 at NPRC.  The Board points out that there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this duty in mind.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.

The sole service treatment record in the file, a July 1955 service release examination report, showed hearing in each ear was 15/15 for whispered voice (WV) and for spoken voice (SV).  The Veteran's DD Form 214 listed his most significant duty assignment as Cannoneer.

In a March 2009 statement, a fellow serviceman, L. W. H., indicated that he served in the same company with the Veteran and worked closely with him each day.  He reported that the Veteran was the gunner on a 155 millimeter cannon and that he had quickly noticed the Veteran's loss of hearing soon after he started firing the cannon on the artillery range in Germany in 1954.  He recounted an incident during service when the Veteran failed to correctly hear a firing order sent by a forward observer, causing their artillery to fall short of the target.  It was further noted that they were not allowed to wear any ear protection during service.  L. W. H. concluded that the Veteran has severe hearing loss and severe tinnitus due to his military service. 

At a May 2009 VA audiological examination, the Veteran complained of difficulty hearing and intermittent, bilateral tinnitus that began during service.  He also denied exposure to loud noise prior to service, recreational noise exposure since service, and a family history of hearing loss.  However, the Veteran detailed in-service noise exposure from artillery without hearing protection.  He reported post-service occupations as working in a saw mill for 13 years and in a paper mill for 28 years after service, indicating that he used hearing protection and that occupational hearing tests at the paper mill showed right ear hearing loss greater than left ear hearing loss for many years.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 65
85
85
105
105
LEFT
35
40
90
105
95

While not provided with the Veteran's claims file, the examiner, a VA audiologist, indicated that he believed civilian noise exposure contributed to the Veteran's current hearing problem.  However, he noted that an opinion regarding the relationship between the Veteran's hearing loss/tinnitus and his military noise exposure would be based on speculation without seeing his military hearing test results. 

At an August 2009 VA audiological examination, the Veteran complained of hearing loss and constant, bilateral tinnitus that began during service.  He denied exposure to loud noise prior to service, recreational noise exposure since service, and a family history of hearing loss.  The Veteran detailed in-service noise exposure from artillery, gunfire, and explosions without hearing protection.  He reported post-service occupational noise exposure since service from working in a saw mill and in a paper mill, asserting that he was required to wear hearing protection.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 65
85
85
105
105
LEFT
30
40
95
105
100

Speech audiometry revealed speech recognition ability of 16 percent in the right ear and 28 percent in the left ear.  After reviewing the claims file and conducting the examination, the examiner, a VA audiologist, indicated that whisper voice tests at separation were within normal limits for both ears.  However, she indicated that those tests did not give ear or frequency specific data and did not rule out the presence of a high frequency hearing loss.  Without a separation audiogram and the Veteran's report of post-service occupational noise exposure, the examiner concluded that she could not render an opinion regarding the etiology of the Veteran's hearing loss/tinnitus without resorting to speculation. 

Post-service VA treatment records dated from April 2009 to March 2010 reflect that the Veteran complained of difficulty hearing.  The examiner assessed hearing loss.

In multiple written statements of record and at the December 2010 Board hearing, the Veteran and his spouse asserted that he had suffered from hearing loss and tinnitus since active service.  He contended that his in-service duties exposed him to loud noises from artillery and gunfire.  He has also repeatedly indicated that he was not allowed to wear ear protection during active service.   

The Veteran further reported that he was denied a driver's license a few months after service due to his decreased hearing and received treatment for hearing loss from multiple providers starting shortly after service discharge.  It was indicated that records from these sources were not available or had been destroyed due to the death of the physicians.  He further highlighted that post-service occupational noise exposure in his work stations at the saw and paper mills was minimal and that he was required to wear hearing protection when entering other areas.  

The Board has considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignment during his period of active duty.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).  The Board also notes that the post-service VA audiometric examination results dated in 2009  reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  

The Board further observes that hearing loss and tinnitus are subjective and the type of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board also finds the Veteran's testimony at his December 2010 hearing concerning in-service noise exposure, hearing loss, and ringing in the ears as well as continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  Moreover, both L. W. H. and the Veteran's spouse competently and credibly stated that they recognized the Veteran's hearing difficulty and tinnitus while he was in service.

In Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit reiterated its interpretation of lay testimony adopted in Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010), that medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.  Id at 6-7.  Of course, that is not to say that it will always be possible to establish a nexus through lay evidence, as there may be instances, such as the Waters case itself, in which the lay evidence falls short of satisfying the statutory standard.  Id.

In view of the totality of the evidence, including the Veteran's documented in-service duty assignment and acknowledged in-service noise exposure, current findings of bilateral hearing loss and tinnitus, credible lay assertions of in-service bilateral hearing loss and tinnitus, and contentions that such is related to acknowledged in-service noise exposure, and the heightened obligation to consider the benefit of the doubt rule in cases where records were destroyed while the file was in the possession of the government, the Board finds that bilateral hearing loss and tinnitus are causally related to noise exposure during active service. 

Moreover, pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.

In reaching this decision, the Board has considered the May 2009 and August 2009 VA examiner's statements that they could not render an opinion regarding the etiology of the Veteran's hearing loss/tinnitus without resorting to speculation.  In this regard, the United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the VA examiners' opinions , or lack thereof, to be of no probative value.

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


